NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1489-15T4


GDBT 1 TRUST 2011-1,

        Plaintiff-Respondent,

v.

DENARD C. TRAPP,

     Defendant-Appellant.
_______________________________

              Submitted May 25, 2017 - Decided July 3, 2017

              Before Judges O'Connor and Mawla.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Monmouth County, Docket No.
              F-11243-13.

              Denard C. Trapp, appellant pro se.

              Parker McCay P.A., attorneys for respondent
              (Gene Mariano, of counsel; Stacy L. Moore,
              Jr., on the brief).

PER CURIAM

        Defendant Denard C. Trapp appeals from a writ of possession

entered on November 2, 2015, following entry of a final judgment

of foreclosure on September 22, 2014, in favor of plaintiff GDBT
1 Trust 2011-1.    Defendant's appeal is without merit and out of

time.   For the reasons stated herein, the appeal is dismissed.

     The following facts are found in the record.     Defendant is

the owner of a residential property located in Tinton Falls.       On

November 30, 2006, he executed a note with FGC Commercial Mortgage

Finance, DBA Fremont Mortgage for the sum of $420,000.   Defendant

executed a mortgage with Mortgage Electronic Registration Systems,

Inc., as nominee for FGC Commercial Mortgage Finance, DBA Fremont

Mortgage, which served as security for repayment of the debt.    The

mortgage was recorded on December 21, 2006, and subsequently

assigned on August 11, 2008, to Southstar III, LLC.      Southstar

III, LLC assigned the mortgage to SRP 2010-6, LLC on March 18,

2011, which assigned the mortgage to Goshen Mortgage, LLC on July

18, 2012.   The mortgage was then assigned to plaintiff on March

13, 2013.    All assignments were duly recorded, including the

assignment to plaintiff, which was recorded on April 4, 2013.

     On March 1, 2012, defendant defaulted on the note and since

has made no payments.   A notice of intent to foreclose was sent

to defendant by SRP 2010-6, LLC on April 24, 2012.       After the

final assignment, plaintiff recorded the mortgage, and filed a

foreclosure complaint on April 5, 2013.   Defendant filed an answer

on June 5, 2013.   Plaintiff moved for summary judgment on October



                                 2                          A-1489-15T4
3, 2013.        The trial judge deemed the motion unopposed because

defendant's cross-motion was not timely.

     On November 21, 2013, the trial court granted summary judgment

in plaintiff's favor and struck defendant's answer with prejudice.

Thereafter, on April 30, 2014, defendant filed a complaint in

federal court to "quiet title."           The District Court dismissed

defendant's complaint, denied his motion for reconsideration, and

the Third Circuit Court of Appeals affirmed the dismissal.

     On September 22, 2014, a final judgment of foreclosure was

entered    in    the   amount   of   $386,301.73.   The    property    was

subsequently sold at Sheriff's sale on June 8, 2015.           The court

issued a writ of possession on November 2, 2015.          On December 28,

2015, defendant filed a notice of appeal, which he later amended.

Defendant twice sought to stay removal, which this court denied.

The Supreme Court also denied a request to stay his removal.

Defendant was removed from the property on April 13, 2016.

     Although defendant has appealed from the writ of possession,

he attacks the final judgment of foreclosure.         Specifically, he

challenges plaintiff's standing to file a foreclosure because

plaintiff is not licensed or registered to do business in New

Jersey; thus he claims plaintiff is not permitted to utilize the

New Jersey courts.       Also, defendant asserts plaintiff committed

fraud upon the court, voiding the entry of summary judgment in

                                      3                           A-1489-15T4
plaintiff's favor and the foreclosure judgment.           Next, defendant

argues the trial judge violated his due process rights when she

did not consider his cross-motion and opposition to plaintiff's

motion for summary judgment.        He further claims the foreclosure

action was invalid because his cross-motion asserted a meritorious

defense, namely, the mortgage was a predatory loan.                  Lastly,

defendant asserts because the mortgage note is lost, plaintiff is

not   entitled   to   enforcement   of   the   note   because   it   has   not

established possession of the documents necessary to foreclose.

      In response, plaintiff argues defendant's claims lack merit

and none of the issues he raises were set forth in the notice of

appeal.   Plaintiff contends defendant's brief presents arguments

pertaining to the 2013 entry of summary judgment, yet his appeal

is limited to the writ of possession.          Plaintiff notes if we reach

the merits of defendant's claims, the trial judge appropriately

exercised her discretion by declining to consider defendant's late

cross motion.

      Rule 2:5-1(f)(1) states:

           A notice of appeal to the Appellate Division
           may be in the form prescribed by the
           Administrative Director of the Courts as set
           forth in Appendix IV of these Rules.

                 . . . .

           The notice of appeal to the Appellate Division
           shall have annexed thereto a Case Information

                                     4                               A-1489-15T4
           Statement as prescribed by subparagraph 2 of
           this rule.

      "While the rule does not in terms so provide, it is clear

that it is only the judgments or orders or parts thereof designated

in the notice of appeal which are subject to the appeal process

and review."    Pressler & Verniero, Current N.J. Court Rules, cmt.

6.1 on R. 2:5-1(f)(1) (2017) (citing Sikes v. Twp. of Rockaway,

269 N.J. Super. 463, 465-66 (App. Div.), aff'd o.b., 138 N.J. 41

(1994), (rejecting review of the trial court's denial of a request

for special interrogatories because the issue was not listed in

the   notice   of   appeal)).     Also,   for   example,   "if   the    notice

designates only the order entered on a motion for reconsideration,

it is only that proceeding and not the order that generated the

reconsideration motion that may be reviewed."          Ibid. (citing W.H.

Indus., Inc. v. Fundicao Balancins, Ltda, 397 N.J. Super. 455,

458-59 (App. Div. 2008)).

      Defendant's original and amended notice of appeal state he

challenges the November 2, 2015 writ of possession, not the

November 21, 2013 summary judgment order or the September 22, 2014

judgment of foreclosure.        Conversely, defendant's brief addresses

the summary judgment order and the final judgment of foreclosure,

not the writ of possession.        For these reasons, pursuant to Rule

2:5-1(f)(1), we decline to review defendant's requests as they


                                      5                                A-1489-15T4
pertain to the summary judgment order or the foreclosure judgment.

More importantly, the time to appeal both the entry of summary

judgment and the foreclosure judgment has long passed.     See R.

2:4-1(a).

     Lastly, we note a writ of possession is a means to enforce a

judgment by granting a successful plaintiff possession of the

property to satisfy its judgment, see Black's Law Dictionary 1750

(9th ed. 2009).   Defendant may not use an attack on the post-

judgment writ of possession to have us review determinations he

failed to timely challenge.     Defendant's brief purports to have

us "vacate . . . all judgments," which is also time barred.       R.

2:4-1(a) (mandating appeals shall be filed within forty-five days

of entry of trial judgments or orders).

     The appeal is dismissed.   R. 2:8-2.




                                 6                         A-1489-15T4